Title: From David Humphreys to Timothy Pickering, 6 November 1780
From: Humphreys, David
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters Novr 6th 1780
                        
                        In the absence of Colonel Hamilton, His Excellency opened your Letter of this day, and directs me to request
                            you will have Carriages prepared to transport the two Boats you mention—but that you will not send for them until you
                            receive further Orders from him. I am with great esteem Your Most Obed. Servt
                        
                            D. Humphrys A.D. Camp
                        
                    